Citation Nr: 0737316	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-01 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from May 1977 to July 1985.

The veteran's appeal as to the issues listed above arose from 
a June 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
the veteran's claims for service connection for back pain and 
neck pain.  The Board has determined that the issues are more 
accurately characterized as stated on the cover page of this 
decision.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  


FINDINGS OF FACT

1.  The veteran does not have a back condition as the result 
of disease or injury that was present during her active 
military service.

2.  The veteran does not have a neck condition as the result 
of disease or injury that was present during her active 
military service.





CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by the 
veteran's active military service, nor may arthritis of the 
back be presumed to have been so incurred.  38 U.S.C.A. §§ 
1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

2.  A neck condition was not incurred in or aggravated by the 
veteran's active military service, nor may arthritis of the 
cervical spine be presumed to have been so incurred.  38 
U.S.C.A. §§ 1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that service connection is warranted for a 
back condition, and a neck condition.  She argues that she 
injured her back and neck during two motor vehicle accidents 
during service in Guam.  

The Board initially notes that subsequent to the most recent 
supplemental statement of the case, dated in July 2006, the 
veteran submitted a lay statement signed by her parents.  
This evidence appears to have been submitted after the appeal 
was certified to the Board in November 2006, and it was 
submitted without a waiver of review.  However, the Board 
finds that a remand is not required.  Specifically, this 
evidence is not material to the basis for the Board's 
decision.  In this statement, the authors do not assert that 
the veteran's current neck and back conditions are related to 
her service.  Rather, they assert that the veteran was 
involved in two motor vehicle accidents (MVA's) during 
service, that she informed her parents of her having neck and 
back pain, and that she had a cervical spine operation in the 
mid-1990's.  However, these assertions are duplicative of the 
veteran's oral testimony, and they are evidenced in the 
veteran's service medical records, and in the February 2005 
VA examination report (in which the examiner discussed the 
veteran's history of cervical spine surgery in 1995).  
Therefore, this evidence is not "pertinent" as defined at 
38 C.F.R. § 20.1304(c) (2007), and a remand for RO 
consideration is not required.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  
Service connection may also be granted for arthritis, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records show that in December 
1977, she was treated for complaints of back pain, as well as 
flank pain, and pain on urination.  There was no diagnosis or 
assessment.  In June 1979, she was treated on three occasions 
for complaints of back pain after a vehicle in which she was 
riding was struck from behind.  She was noted to have muscle 
spasms.  The assessment was muscle strain of the upper lumbar 
spine.  The last of the June 1979 reports notes that she was 
asymptomatic, and that an examination of the back was 
unremarkable.  The assessment was myositis, resolved, 
providing medical evidence against her current claim.  

In August 1979, she was treated for right thumb symptoms 
after she fell off of a moped.  In March 1983, she was 
treated for complaints of a painful nape of the neck, and she 
indicated that there had not been any trauma.  The assessment 
was "cervical arthritis vs. spasm."  An accompanying X-ray 
report for the cervical spine note a loss of cervical 
lordosis to the lumbar spine.  However, it was also noted 
that  the pedicles, joint spaces and intervertebral foramina 
were intact, and that there was no evidence of fracture or 
dislocation seen, providing more evidence against this claim.

The veteran's separation examination report, dated in June 
1985, shows that her neck, and spine, were clinically 
evaluated as normal.  In an accompanying "report of medical 
history" she denied having "recurrent back pain," "swollen 
or painful joints," and "arthritis, rheumatism, or 
bursitis."  Such facts, including the veteran's statements 
at that time, provide significant evidence against these 
claims. 

The separation report notes a history of a fractured right 
thumb in August 1979, secondary to an auto accident, but no 
back or neck problem, providing more evidence against this 
claim. 

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1990 and 2006.  This 
evidence includes reports from a private physician, Dr. 
A.D.W., dated between 2001 and 2005, which show that 
beginning in April 2001, the veteran was noted to complain of 
back pain.  The diagnoses were cervical strain and lumbar 
strain.  An associated X-ray report for the lumbosacral and 
cervical spines, dated in April 2001, notes that the 
lumbosacral spine did not show radiographic evidence of bone 
or joint abnormality, and that there was "very minimal" 
degenerative change seen in the mid-cervical area with no 
other significant bone or joint abnormality.  Thereafter, VA 
progress notes show impressions of back pains, and possible 
DJD (degenerative joint disease).  A VA X-ray report for the 
lumbosacral spine, dated in November 2005, contains an 
impression of mild scoliosis, and mild arthritic change.  

A VA examination report, dated in February 2005, shows that 
the veteran reported a history of neck pain beginning in 1979 
after a motor vehicle accident, with intermittent symptoms 
since that time.  She reported that she had had a bone spur 
removed from her neck in 1995.  The diagnosis notes mild 
degenerative change of the cervical spine.  An associated X-
ray report for the cervical spine contains an impression of 
minimal focal hypertrophic change, and the report notes that 
the change was at C6-7.  An associated X-ray report for the 
lumbar spine contains an impression of minimal focal 
degenerative change.  

With regard to the claim for a back condition, during service 
the veteran is shown to have been treated in December 1977 
for complaints of back pain, as well as flank pain, and pain 
on urination.  However, there was no diagnosis or assessment.  
The next relevant treatment was dated in June 1979, at which 
time she was treated on three occasions for complaints of 
back pain after a vehicle in which she was riding was struck 
from behind.  The assessment was muscle strain of the upper 
lumbar spine.  The last of the June 1979 reports noted that 
she was asymptomatic, that an examination of the back was 
unremarkable, and that her myositis was "resolved."  In 
August 1979, she was in some sort of vehicle accident, 
however, the only treatment was for the right thumb, and 
there were no complaints of back symptoms.  The veteran's 
June 1985 separation examination report showed that her spine 
was clinically evaluated as normal.  

In an accompanying "report of medical history" she denied 
having any relevant symptoms.  Accordingly, a chronic back 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  

In addition, assuming arguendo that the notations of "back 
strain" in 2001 are evidence of a chronic condition, cf. 
Sanchez-Benitez, the earliest medical evidence of a back 
condition is dated in 2001.  This is approximately 15 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no competent evidence to show that the 
veteran has a back condition that is related to her service.  
Finally, there is no competent evidence to show that the 
veteran had arthritis of the back that was manifest to a 
compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

With regard to the claim for a neck condition, service 
medical records show that in March 1983, she was treated for 
complaints of a painful nape of the neck, and she indicated 
that there had not been any trauma.  The assessment was 
"cervical arthritis vs. spasm."  An accompanying X-ray 
report for the cervical spine note a loss of cervical 
lordosis to the lumbar spine, that the pedicles, joint spaces 
and intervertebral foramina were intact, and that there was 
no evidence of fracture or dislocation seen.  The veteran's 
separation examination report, dated in June 1985, shows that 
her neck and spine were clinically evaluated as normal.  
Accordingly, a chronic back condition is not shown during 
service.  See 38 C.F.R. § 3.303.  

In addition, again, assuming arguendo that the notations of 
"neck strain" in 2001 are evidence of a chronic condition, 
cf. Sanchez-Benitez, the earliest medical evidence of a neck 
condition comes approximately 15 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  Maxson.  Furthermore, 
there is no competent evidence to show that the veteran has a 
neck condition that is related to her service.  

In this regard, in the February 2005 VA examination report, 
the examiner noted that there was a singular episode of 
treatment for neck symptoms during service, and essentially 
concluded that the veteran did not have a cervical spine 
condition that was caused by or a result of her service, 
providing more evidence against this claim.  

Finally, there is no competent evidence to show that the 
veteran had arthritis of the neck that was manifest to a 
compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Although the veteran 
was afforded an equivocal diagnosis of "cervical arthritis 
vs. spasm" in March 1983, arthritis was not confirmed in an 
accompanying X-ray report.  The Board finds that the lack of 
X-ray evidence of arthritis during service is highly 
probative evidence which shows that the veteran did not have 
arthritis of the cervical spine during service.   See e.g., 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a back a neck disorder based on the contention that 
the current disorder is related to accidents that occurred 
many years ago is not a contention capable of lay diagnosis.  
See Espiritu and Woehlaert v. Nicholson, No. 05-2302 (U.S. 
Vet. App. August 24, 2007).

In this case, the service medical records, indicating no 
chronic neck and back disorder in service, in conjunction 
with the post-service medical record, indicating no back or 
neck disorder until many years after service, outweigh the 
veteran's contention that these disorders are related to her 
service. 

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In a letter, dated in July 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. Apr. 5, 2006), aff'd Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded examinations 
in January 2007, and an obtain etiological opinion has been 
obtained with regard to the claim for a neck condition.  

Although an etiological opinion has not been obtained with 
regard to the claim for a back condition, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records show that the 
veteran was treated for back symptoms during service in 1977 
and 1979, with the last treatment ending in June 1979.  This 
was about six years prior to separation from service.  Her 
spine was clinically evaluated as normal upon separation from 
service in June 1985, at which time she did not report any 
relevant complaint, and she denied having recurrent back 
pain.  There are no relevant post-service medical treatment 
records dated prior to 2001 (a period of about 15 years after 
separation from service), and there is no competent evidence 
to show that the veteran has a back condition that is related 
to her service.  Given the foregoing, the Board finds that 
the standards of McLendon have not been met.  See also 38 
C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds 
that the service and post service medical record provides 
evidence against this claim.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a back condition is denied.

Service connection for a neck condition is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


